February 23, 1903. The opinion of the Court was delivered by
The appeal herein raises these points:
First. That it is not in the power of the Circuit Judge, after a verdict of guilty, to so amend the verdict as that such verdict shall be made to conform to the count of the indictment upon which the defendant was put upon his trial, to wit: "Guilty on the third count," there being two other counts in such indictment, which were not pressed for conviction; which verdict being altered by the Circuit Judge, was signed by the foreman of the jury without the jury retiring to their room.
Second. That it was error to overrule defendant's motion in arrest of judgment and for a new trial.
Third. That the Circuit Judge erred in his charge to the jury.
We will now proceed to consider these questions in their order. The following is a statement of the facts underlying the appeal herein, as taken from the "Case:" "The defendant was convicted for violation of the dispensary law at the spring, 1902, term of the Court of General Sessions for Greenwood County, and sentenced to pay a fine of $150, or be imprisoned six months, c. The indictment was prepared on a printed blank containing seven counts, three of which were filled in, to wit: the fifth charging the unlawful sale of whiskey to A. Smith; the fifth charging the receiving of liquor for unlawful use; and the seventh charging the defendant, "did wilfully and unlawfully handle and deliver *Page 291 
in the night time, certain contraband liquor, containing alcohol, to wit: one five gallon keg of corn whiskey." The solicitor asked for a conviction under what he denominated the `third' count, which is designated on the margin of the indictment as count VII. The jury, after deliberation, returned with the following: `We find a verdict guilty,' which was published by the clerk of the Court. The presiding Judge took the record, and after asking the solicitor if he asked for a conviction under other than the third count, the solicitor replying in the negative, erased said verdict and wrote on the record the following: `Guilty on the third count.' Defendant's counsel objected. The foreman of the jury was directed to sign his name as foreman to this, which he did without retiring. The defendant moved for a new trial and in arrest of judgment, on the grounds that the presiding Judge was without authority to reform the verdict, but that the jury should have retired, and made such reformation as appeared proper under his Honor's instructions as to the law; and that the verdict upon which the sentence was pronounced was not the verdict of the jury; and that `handle or deliver,' in sec. 593 of Criminal Statutes, should read handle and deliver; and in order to convict defendant, both the act of handling and the act of delivering must be committed; and as there was no effort to prove any delivery, a new trial should be ordered. If there were two offenses in the same count, judgment should be arrested. Motion overruled."
1. It must be remembered that sec. 57 of our Criminal Code provides: "Every objection to any indictment for any defect apparent on the face thereof shall be taken by demurrer or on motion to quash such indictment before the jury is sworn and not afterwards." It is made manifest that the indictment in this case was not objected to by demurrer or motion to quash before the jury was sworn, by the facts admitted in the "Case" itself. Therefore, any objection as to only three counts in the indictment, although seven blank forms for counts appeared (only three *Page 292 
of which were filled out), as charging violation of what is known as the dispensary law, could not be sustained. There was no irregularity in numbering the valid counts in said indictment as Count No. 1, Count No. 2 and Count No. 3.
when referred to by the Court or counsel. This was the course pursued by the Circuit Judge and the solicitor before the jury. Again, the case itself shows that the solicitor only asked a conviction of the accused on the third count. The Circuit Judge in his charge to the jury stated they were required only to pass upon the third count, alleging in such charge to the jury, "I understand the State does not ask for a verdict as to the first and second counts. It is only on the third count that the State asks for conviction — that is, having whiskey in his possession for an unlawful purpose. If he has whiskey that is not in his possession for a lawful purpose, it is contraband, and if he handles that whiskey in the night time, it is violation of the law." Thus we see the solicitor pressed alone the third count, also that the Circuit Judge confined the jury to the consideration of the third count in his charge to the jury, and also alone defined the law applicable to the third count. It must necessarily be that the verdict of the jury was alone responsive to the third count. This being so, when the jury returned a verdict thus: "We find a verdict of guilty," it was that the accused was guilty on the third count. The Circuit Judge, in his anxiety that the verdict should show this in its verbiage, wrote the words, "Guilty on the third count," and had the foreman to formally subscribe the same in open Court, without having retired to the jury room to go through the form. We must, therefore, sustain the action of the Circuit Judge in this case, but we wish our approval of an interference by the Circuit Judge with the verdict of a jury to be supported by the precise circumstances existing in this case. The first exception is overruled.
2. We do not think there was any error in the refusal by *Page 293 
the Circuit Judge of the motion in arrest of judgment and for a new trial. The views we have expressed heretofore in this case clearly show that the judgment should not have been arrested, and also that a new trial should not have been granted. It was not an error to omit from the verdict the words, "the defendant," so as to have it read: "We find the defendant guilty on the third count." He alone was charged in the indictment with the commission of this misdemeanor. He alone was tried. No one else could have been convicted. Besides, the verdict itself was written on the back of the indictment and under the words: "The State vs. Edward Norris."
3. Did his Honor err in his charge to the jury? The following was his charge: "I understand the State does not ask for a verdict as to the first and second counts. It is only on the third count that the State asks for conviction — that is, for having whiskey in his possession for an unlawful purpose. If he has whiskey that is not in his possession for a lawful purpose, it is contraband; and if he handles that whiskey in the night time, that is a violation of the law, because the statute throws protection around it to this extent; people who handle whiskey must do so in broad daylight. It is impossible for the jury to look into a man's mind and say what his intent was, but you judge of that intent by his acts and the circumstances; and if they satisfy you that he had whiskey in his possession for an unlawful purpose, that would be contraband whiskey, and if he handles it in the night. It is a question of fact for you. If you believe the evidence sufficiently makes out the third count in the indictment, if you do, you will find the defendant guilty. In coming to your conclusion, the defendant is entitled to the benefit of any reasonable doubt you might have as to any material facts of the case." It was not error for his Honor to charge as he did, "If he has whiskey in his possession for an unlawful purpose; if he has whiskey that is not in his possession for a lawful purpose, it is contraband; *Page 294 
and if he handles that whiskey in the night time, c., but you must judge of the intent by his acts and the circumstances, and if they satisfy you that he had whiskey in his possession for an unlawful purpose, that would be contraband whiskey; and if he handled it in the night, then he would be guilty of handling contraband liquor at night." Thus, and by reason of what the Circuit Judge said in his whole charge, it is evident that exceptions 2, 3, 4, 5, 6 and 7, based upon isolated sentences of the charge, must be overruled.
We have already overruled exception 8.
So far as the ninth exception is concerned, it must be overruled, because the Circuit Judge was not requested to charge as to "delivery." However, the testimony was before the jury as to what the defendant did with the five gallon keg of whiskey, when he threw it across and over the fence. It may have been that the jury concluded that such was a delivery. Lawbreakers adopt curious means to evade the law, and the common sense of juries enables them to form conclusions as to facts when trying such lawbreakers. The section of our criminal code here concerned is sec. 593, and refers to "handling" or "delivering" contraband liquor in the night time. Besides, the accused did not demur to the indictment or move to quash the same before the jury entered upon the trial. Let the exceptions be reported.
It is the judgment of this Court, that the judgment of the Circuit Court is affirmed.
MR JUSTICE GARY concurs in the result. *Page 295